Seward & Kissel llp ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM , NW WASHINGTON, D.C. 20001 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 October 11, 2012 VIA EDGAR David R. Humphrey Accounting Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission treet N.E. Washington, DC 20549 Re: Frontline Ltd. Form 20-F for the year ended December 31, 2011 Filed April 27, 2012 File No. 001-16601 Dear Mr. Humphrey: On behalf of Frontline Ltd. (the "Company"), we submit this response to your letter dated September 27, 2012, in which the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") provided comments relating to the Company's annual report on Form 20-F for the fiscal year ended December 31, 2011. The following numbered paragraphs of this letter correspond to the numbered paragraphs of the comment letter. For your convenience, each response is prefaced by the exact text of the Staff's corresponding comment in bold text. Item 5A. Operating Results, page 41 Vessel Impairment, page 45 1. Please refer to the last sentence of your response to our prior comment 1. In this regard, please tell us how the required "break even rate" for the 13 tankers compared to the actual daily rates at the time of your 2010 impairment testing. Also, please tell us the actual daily rates for your tankers at the time you performed your 2011 impairment testing. The average required "break even rate" for the 13 tankers and the actual average daily rate for those tankers in the fourth quarter of 2010 at the time of the Company's 2010 impairment testing were $21,000 and $21,500, respectively. The Company has provided the actual average daily rate for the fourth quarter in order to minimize the significant volatility in rates that may occur on a daily basis and to allow for the fact that a vessel may not be fixed at a certain point in time. The actual daily rates for the Company's VLCCs and Suezmax tankers for the fourth quarter of 2011 at the time of the 2011 impairment testing were $19,100 and $13,900, respectively. 2. On a related matter, please tell us how the results of your 2011 impairment testing would have been impacted if you had used trailing 5-year, 3-year or 1-year historical average rates instead of 20-year historical average rates. The results of the Company's 2011 impairment testing would not have been impacted if the Company had used trailing 5-year historical average rates as these rates are higher than the 20-year historical average rates. While the trailing 3-year historical average rates are lower than the 20-year historical average rates, the Company's 2011 impairment testing would not have been impacted as the cash flow forecasts would still result in each vessel's carrying cost being recovered. If, however, trailing 1-year historical average rates had been used in the cash flow forecasts then the carrying values of 11 of the Company's vessels (owned and held under capital lease) would not have been recovered. This would have resulted in an impairment loss in the quarter ended December 31, 2011 of approximately $261 million. 3. We note from your response to our prior comment 4 that the estimated market value of the vessels you sold declined significantly during 2011. Accordingly, in future filings, please expand your disclosure with respect to the charter-free market values of your remaining vessels to discuss such values on a comparative basis. In your response, please provide us with the disclosure you would have added to your 2011 Report on Form 20-F had you presented such values on a comparative basis in that Report. The Company confirms that it will expand its disclosure in future filings with respect to the charter-free values of its remaining vessels to discuss such values on a comparative basis. Below is the disclosure the Company would have added to its 2011 Report on Form 20-F had the Company presented such values on a comparative basis in that Report. Our Fleet – Comparison of Possible Excess of Carrying Value Over Estimated Charter-Free Market Value of Certain Vessels In "Critical Accounting Policies – Vessel Impairment" we discuss our policy for impairing the carrying values of our vessels. During the past few years, the market values of vessels have experienced particular volatility, with substantial declines in many vessel classes. As a result, the charter-free market value, or basic market value, of certain of our vessels may have declined below those vessels' carrying value, even though we did not impair those vessels' carrying value under our accounting impairment policy, due to our belief that future undiscounted cash flows expected to be earned by such vessels over their operating lives would exceed such vessels' carrying amounts. Our estimates of basic market value assume that our vessels are all in good and seaworthy condition without need for repair and, if inspected, would be certified in class without notations of any kind. Our estimates are based on the estimated market values for our vessels that we have received from independent shipbrokers and are inherently uncertain. In addition, vessel values are highly volatile; as such, our estimates may not be indicative of the current or future basic market value of our vessels or prices that we could achieve if we were to sell them. The table set forth below indicates the carrying value of each of our owned vessels as of December 31, 2011 and December 31, 2010. As of December 31, 2011, December 31, 2010 and the date of this annual report, we were not holding any of the vessels listed in the table below as held for sale. We believe that the future undiscounted cash flows expected to be earned by those vessels, which have experienced a decline in charter-free market value below such vessels' carrying value, over their operating lives would exceed such vessels' carrying values as of December 31, 2011, and accordingly, have not recorded an impairment charge. Carrying value at December 31, Vessel Built Approx. Dwt 2011 ($millions) 2010 ($millions) VLCCs Ulriken (ex-Antares Voyager) Phoenix Voyager Pioneer (ex-British Pioneer) British Progress British Pride (2) - British Purpose Front Shanghai (3) - Front Kathrine (8) - Front Queen (1)(8) - Front Eminence (8) - Front Endurance (8) - Front Cecilie (1)(8) - Front Signe (1)(8) - Carrying value at December 31, Vessel
